SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                                    State v. Diana M. Palma (A-41-12) (071228)

Argued September 23, 2013 -- Decided September 30, 2014

RODRÍGUEZ, P.J.A.D. (temporarily assigned), writing for a unanimous Court.

         In this appeal, the Court addresses the appropriate factors to be considered when sentencing a person to
careless driving under N.J.S.A. 39:4-97.

          On February 22, 2010, defendant was driving a sport utility vehicle (SUV) in Red Bank. As defendant
made a left turn, she struck a pedestrian who was crossing the street. The victim became pinned between the SUV’s
undercarriage and the pavement. Defendant continued to drive, unaware of the collision or that the victim was being
dragged under the SUV. Another driver alerted defendant that she had struck the victim and defendant stopped her
SUV. Emergency personnel freed the victim and transported her to a local hospital. The victim died two months
later as a result of the injuries sustained from the accident.

         Defendant was not under the influence at the time of the accident. She received citations for careless
driving, N.J.S.A. 39:4-97, and failure to yield to a pedestrian, N.J.S.A. 39:4-36. The Monmouth County
Prosecutor’s Office reviewed the police investigation reports and declined to present criminal charges against
defendant to the county grand jury. The prosecutor forwarded the traffic summonses to the Red Bank Municipal
Court for adjudication.

        In the municipal court, pursuant to an agreement, defendant entered a plea of guilty to the careless-driving
charge. The remaining charge was dismissed. Defendant was sentenced to a fifteen-day term in the Monmouth
County Jail to be served on weekends; a ninety-day license suspension; and fines and costs totaling $241. The
municipal court judge stayed the custodial sentence and license suspension pending appeal. Subsequently, by
agreement, the stay of the license suspension was vacated.

          Defendant appealed only the custodial sentence to the Law Division. On de novo review, the Law Division
judge imposed the same sentence. Defendant then appealed to the Appellate Division. In a published opinion, the
Appellate Division vacated the sentence and remanded for resentencing. State v. Palma, 426 N.J. Super. 510 (App.
Div. 2012). The panel concluded that the Moran sentencing factors, State v. Moran, 201 N.J. 311, 328-29 (2010),
provided controlling guidance in arriving at an appropriate sentence. The panel also concluded that judges may only
impose a license suspension or custodial sentence in careless driving cases that present aggravating circumstances,
and that such circumstances must come from evidential sources in the record, which shall be recited in the judge’s
factual findings.

         This Court granted the State’s petition for certification. 213 N.J. 45 (2013).

HELD: The factors outlined by this Court in State v. Moran, 202 N.J. 311 (2010), should be followed by judges in the
municipal court and Law Division when imposing sentences for careless driving.

1. In New Jersey, custodial sentences for criminal and quasi-criminal violations are governed by different codes
depending on the classification of the offense. Sentencing for crimes and disorderly persons offenses are governed
by the New Jersey Code of Criminal Justice. Offenses arising from violations of motor vehicle and traffic
regulations are governed by the Motor Vehicle Code. In this category of cases, custodial terms and license
suspensions are characterized as consequences of magnitude. In reviewing the appropriateness of a sentence, one of
the principal goals, under either the Criminal Code or Motor Vehicle Code, is the elimination of disparity in order to
ensure uniformity and predictability. The Court often has taken affirmative steps to ensure that sentencing and
disposition procedures, whether authorized by statute or court rule, will not produce widely disparate results for

                                                           1
similarly situated defendants. (pp. 8-10)

2. The leading case in New Jersey with respect to sentencing guidelines or principles in Motor Vehicle Code cases
is Moran. Defendant, Laura Moran was found guilty in municipal court of reckless driving, N.J.S.A. 39:4-96, as
well as other motor vehicle offenses. The sentencing court suspended Moran’s driving privileges for forty-five days
pursuant to N.J.S.A. 39:5-31. This provision is a sentence enhancer that empowers the court to suspend a
defendant’s license for a willful violation of certain offenses, including reckless driving. The Court vacated the
forty-five-day period of license suspension and remanded for resentencing. The Court directed the sentencing court
to consider seven factors in determining a new sentence including the nature and circumstances of defendant’s
conduct, defendant’s driving record, whether a license suspension would cause excessive hardship to defendant and
her dependents, and the need for personal deterrence. The Court also instructed that any other relevant factor clearly
identified by the court may be considered. The Court further held that the sentencing courts are required to
articulate their reasoning when imposing a license suspension to enhance appellate review and further safeguard
against arbitrariness in sentencing. (pp. 10-13)

3. As the Court did in Moran, it exercises its supervisory function in this appeal in order to provide guidance for the
municipal courts and Law Division judges in fashioning a sentence for those convicted of careless driving. This
case differs from Moran in two respects. First, this is a careless driving case, and the sentencing enhancer of
N.J.S.A. 39:5-31 does not apply. Second, here defendant challenges a custodial sentence, not a license suspension.
The holding in Moran introduced the concept of using certain enumerated factors or principles when imposing a
sentence that constitutes a consequence of magnitude in a motor vehicle conviction case. That holding, the Court
concludes, should be extended to include sentencing for careless driving, which carries a potential custodial term.
Consistent with the Court’s reasoning in Moran, the Court holds that the Criminal Code sentencing factors per se are
not to be used in determining whether or not a custodial term should be imposed for a careless driving conviction.
The Court also concludes that the Criminal Code sentencing factors should not be used as guidance in sentencing
decisions for careless driving convictions. (pp. 13-14)

4. With respect to what other information the sentencing judge should consider in fashioning a sentence, the Court
notes that in sentencing, trial courts consider all relevant information, including hearsay, unrestrained by the rules of
evidence. The whole person concept authorizes the sentencing court to comprehend in its deliberations a wide range
of information that might otherwise be excluded by evidentiary norms. However, any such information must come
before the court in the due course of its proceedings and the sentencing court should take care to prevent extraneous
material from seeping into the process, even if a matter of personal knowledge. (pp. 14-15)

          The judgment of the Appellate Division is AFFIRMED, and the matter is REMANDED to the municipal
court for proceedings in accordance with this opinion.

        CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN, PATTERSON, and
FERNANDEZ-VINA join in JUDGE RODRÍGUEZ’s opinion. JUDGE CUFF (temporarily assigned) did not
participate.




                                                           2
                                       SUPREME COURT OF NEW JERSEY
                                         A-41 September Term 2012
                                                  071228

STATE OF NEW JERSEY,

    Plaintiff-Appellant,

           v.

DIANA M. PALMA,

    Defendant-Respondent.


           Argued September 23, 2013 – Decided September 30, 2014

           On certification to the Superior Court,
           Appellate Division, whose opinion is
           reported at 426 N.J. Super. 510 (2012).

           Paul H. Heinzel, Special Deputy Attorney
           General, Acting Assistant Prosecutor, argued
           the cause for appellant (Christopher J.
           Gramiccioni, Acting Monmouth County
           Prosecutor, attorney; Monica L. do Outeiro,
           Special Deputy Attorney General, Acting
           Assistant Prosecutor, of counsel and on the
           brief).

           Paul E. Zager argued the cause for
           respondent.

    JUDGE RODRÍGUEZ (temporarily assigned) delivered the

opinion of the Court.

    In this appeal, we address an issue similar to the question

addressed in State v. Moran, 202 N.J. 311 (2010), where the

Court identified the appropriate factors to be considered when

sentencing a person convicted of reckless driving, N.J.S.A.

39:4-96.   The factors were provided in order to channel the

                                 1
discretion afforded to the sentencing court under the reckless

driving statute.   Here, defendant pleaded guilty to careless

driving under N.J.S.A. 39:4-97, a statute that similarly

provides considerable discretion to a sentencing court.    In this

instance, a fatality resulted from the incident.    The municipal

court and Law Division judge imposed a fifteen-day custodial

term as part of defendant’s sentence.   The Appellate Division

reversed the custodial term and remanded for resentencing after

consideration of sentencing factors identified in Moran.       We

affirm and, pursuant to our supervisory function, N.J. Const.

art. VI, § 2, ¶ 3, and in order to provide guidance for the

municipal court and Law Division judges, hold that the Moran

factors provide the appropriate guidance and should be followed

in this and similar cases involving sentencing pursuant to the

careless driving statute.

                                 I.

     On February 22, 2010, defendant, Diana M. Palma, was

driving a Ford Expedition sport utility vehicle (SUV) in Red

Bank.   As she traveled east on Bergen Place, she made a left

turn onto Broad Street.    A forty-four-year-old woman, Alla

Tsiring (victim), who was wearing a pink jacket, was crossing

Broad Street at that moment.   She was struck by the driver’s

side of defendant’s SUV.    The victim became pinned between the

SUV’s undercarriage and the pavement.    Defendant continued to

                                 2
drive, unaware of the collision or that the victim was being

dragged under the SUV.    Another driver, Jules Slewski, alerted

defendant that she had struck the victim.     Defendant stopped her

SUV and saw the victim.   Shortly thereafter, emergency personnel

freed the victim and transported her to a local hospital.        About

two months later, the victim died as a result of injuries

sustained from the accident.

    Red Bank Patrolman Beau Broadley verified that defendant

had a valid driver’s license and was not under the influence of

intoxicants at the time of the accident.     He issued motor

vehicle citations to defendant for careless driving, N.J.S.A.

39:4-97, and failure to yield to a pedestrian, N.J.S.A. 39:4-36.

    The Monmouth County Prosecutor’s Office reviewed the

pertinent police investigation reports and declined to present

criminal charges against defendant to the county grand jury.

The prosecutor forwarded the traffic summonses to the Red Bank

Municipal Court for adjudication.

    In the municipal court, pursuant to an agreement, defendant

entered a plea of guilty to the careless-driving charge.       The

remaining charge was dismissed.     Defendant gave an adequate

factual basis, and the guilty plea was accepted.

    According to N.J.S.A. 39:4-104, a person convicted of

careless driving, reckless driving, speeding, and other traffic

offenses defined in Article 12 of Title 39 (N.J.S.A. 39:4-95 to

                                  3
-103(1)), “shall, for each violation, be subject to a fine of

not less than $50.00 or more than $200.00, or imprisonment for a

period not exceeding 15 days, or both,” unless otherwise

provided.

    The municipal court judge imposed the following sentence: a

fifteen-day term in the Monmouth County Jail to be served on

weekends; a ninety-day license suspension; and fines and costs

totaling $241.   The municipal court judge stayed the custodial

sentence and license suspension pending appeal.   Subsequently,

by agreement, the stay of the license suspension was vacated.

                                 II.

    Defendant appealed only the custodial sentence to the Law

Division.   On a de novo review the Law Division judge imposed

the same sentence.

    Defendant then appealed to the Appellate Division.     In a

published opinion, the Appellate Division vacated the sentence

and remanded for resentencing.   State v. Palma, 426 N.J. Super.
510, 520 (App. Div. 2012).   The panel concluded that the Moran

sentencing factors, Moran supra, 202 N.J. at 328-29, provided

the controlling guidance in arriving at an appropriate sentence.

    The panel distinguished this case from Moran by noting that

Moran involved a charge for reckless driving, which is a more

serious offense than careless driving.   Palma, supra, 426 N.J.

Super. at 517.   Moreover, in Moran, no custodial sentence was

                                 4
imposed, only a period of license suspension.    Moran, supra, 202

N.J. at 315.   The panel also concluded that “[j]udges may only

impose a license suspension or custodial sentence in careless

driving cases that present aggravating circumstances,” and such

circumstances must come from “evidential sources in the record,

which shall be recited in the judge’s factual findings.”       Palma,

supra, 426 N.J. Super. at 519.

    The Appellate Division rejected the Law Division’s use of

the Criminal Code factors to justify the custodial sentence.

Id. at 517.    The panel then vacated defendant’s sentence and

held that the Moran factors were “equally apt in determining

whether to impose a custodial sentence in this matter” as they

were to impose a license suspension in Moran.    Id. at 518.

    The State petitioned for certification.     We granted the

petition.   213 N.J. 45 (2013).

                                  III.

    The State argues on its appeal that the Appellate Division

incorrectly interpreted Moran, conflating the statutory language

of the reckless driving statute with that of the careless

driving statute.    The State contends that the reckless driving

statute, at issue in Moran, contains a “willful violation”

provision, necessitating a finding of “aggravating

circumstances” in order to impose a license suspension.

However, the careless driving statute has no such provision, and

                                   5
thus, no requirement of aggravated carelessness as a

prerequisite to the imposition of the fifteen-day custodial

term.   The State also argues that the Appellate Division

substituted its own judgment for the judgment of the sentencing

court contrary to State v. Blackmon, 202 N.J. 283, 297 (2010).

The State contends the Appellate Division improperly held that

the victim’s death, the ultimate result of defendant’s careless

conduct, could not, “in and of itself[, be] dispositive of

whether a custodial sentence should be imposed.”   See Palma,

supra, 426 N.J. Super. at 520.

    Finally, the State argues that the Appellate Division

improperly imposed an inordinately high burden on the municipal

judge to establish a record gleaned only from evidential

sources.   The State argues that requiring the municipal judge to

rely solely on evidential sources is contrary to this Court’s

directive that sentencing courts “‘consider all relevant

information, including hearsay, unrestrained by the rules of

evidence.’”   State v. Natale, 184 N.J. 458, 486 (2005) (quoting

State v. Davis, 96 N.J. 611, 619-20 (1984)).

    Defendant argues that the appropriate sentencing guideline

for a careless driving case in which a fatality occurs should be

derived from State v. Zucconi, 93 N.J. Super. 380 (App. Div.),

aff’d on other grounds, 50 N.J. 361 (1967).    Defendant argues

that the Law Division and municipal court judges erroneously

                                 6
ignored Zucconi and each used “different guidelines in an

attempt to ‘make law’ on an ad hoc, outcome-determinative

basis.”   Defendant also argues that “[b]ased on Zucconi and

Moran, it is clear that something beyond mere carelessness is

required before jail [sic] can be imposed.”   Defendant argues

that “[e]ven if the carelessness results in a fatal accident,

the driver should expect nothing more than a moderate fine.”

Defendant urges the Court to adopt Zucconi’s rationale as the

uniform standard for careless driving cases and find that

defendant should not be jailed for the offense because she “was

guilty of nothing else beyond mere carelessness.”

     In the alternative, defendant argues that even if the Court

finds that the holding in State v. Henry, 418 N.J. Super. 481

(Law Div. 2010), adopting the Criminal Code factors, should

apply to this case, the Law Division nevertheless misapplied the

factors based upon an incomplete municipal record.     In reaching

the conclusion that a fifteen-day custodial term was

appropriate, the Law Division judge relied in part on Henry.1




1 The Henry case was decided several months after the Moran
decision was announced. The Law Division judge in Henry, on a
de novo review, imposed sentence on a defendant upon a third
driving under the influence (DUI) conviction. The judge relied
on the Criminal Code sentencing factors N.J.S.A. 2C:44-(a)(1) to
–(b)(13) in arriving at the appropriate sentence, concluding
that these factors provide a comprehensive structure for
sentencing decisions in certain motor vehicle cases. Id. at
488-89.
                                7
    Defendant’s arguments also challenge the actions of the

municipal court judge.   However, appellate review of a municipal

appeal to the Law Division is limited to “the action of the Law

Division and not that of the municipal court.”     State v. Joas,

34 N.J. 179, 184 (1961); State v. Oliveri, 336 N.J. Super. 244,

251 (App. Div. 2001).    For that reason, we do not consider

defendant’s arguments in respect of the municipal court judge’s

actions.

                                 IV.

    The issue in this case involves the propriety of a

custodial sentence given the facts presented.     The traffic

offense at issue here is careless driving, which is defined as

follows:

           A person who drives a vehicle carelessly, or
           without due caution and circumspection, in a
           manner so as to endanger, or be likely to
           endanger, a person or property, shall be
           guilty of careless driving.

           [N.J.S.A. 39:4-97.]

    In New Jersey, custodial sentences for criminal and quasi-

criminal violations are governed by different codes depending on

the classification of the offense.     Sentencing for convictions

for murder, first-, second-, third- or fourth-degree crimes, as

well as disorderly persons offenses and petty disorderly persons

offenses, are governed by the New Jersey Code of Criminal

Justice (Criminal Code), N.J.S.A. 2C:1-1 to 104-9.     Offenses

                                 8
arising from violations of motor vehicle and traffic regulations

are governed by the Motor Vehicle Code N.J.S.A. 39:1 to 13-8.

In this category of cases, custodial terms and license

suspensions are characterized as consequences of magnitude.

Moran, supra, 202 N.J. at 325; State v. Laurick, 120 N.J. 1, 8,

cert. denied, 498 U.S. 967, 111 S. Ct. 429, 112 L. Ed. 2d 413

(1990).    As a general matter, “proceedings involving motor

vehicle violations in the municipal courts are quasi-criminal in

nature.”   State v. Dively, 92 N.J. 573, 585 (1983).

    In reviewing the appropriateness of a sentence, one of the

principal goals, under either the Criminal Code or Motor Vehicle

Code, is the elimination of disparity in order to ensure

uniformity and predictability.    The objective is to treat all

offenders in similar situations in the same manner.    “Random and

unpredictable sentencing is anathema to notions of due process.”

Moran, supra, 202 N.J. at 326 (citing United States v.

Batchelder, 442 U.S. 114, 123, 99 S. Ct. 2198, 2204, 60 L. Ed.
2d 755, 764 (1979)).    “[T]here can be no justice without a

predictable degree of uniformity in sentencing.”    State v.

Hodge, 95 N.J. 369, 379 (1984).

    “This Court often has taken affirmative steps to ensure

that sentencing and disposition procedures, whether authorized

by statute or court rule, will not produce widely disparate

results for similarly situated defendants.”    Moran, supra, 202
9
N.J. at 326-27 (citing State v. Brimage, 153 N.J. 1, 22-25

(1998) (ordering the Attorney General to promulgate new plea

offer guidelines to ensure uniformity in inter-county

sentencing); see also State v. Yarbough, 100 N.J. 627, 643-44

(1985) (adopting six criteria to guide the decision to sentence

defendants concurrently or consecutively), cert. denied, 475
U.S. 1014, 106 S. Ct. 1993, 89 L. Ed. 2d 308 (1986) superseded

in part by N.J.S.A. 2C:44-5; State v. Leonardis, 71 N.J. 85,

115-22 (1976) (requiring the implementation of a statewide

pretrial intervention program that follows uniform guidelines

and introducing procedures for judicial review to “alleviate

existing suspicions about the arbitrariness of given

decisions”), aff’d on reh’g, 73 N.J. 360, 366-67 (1977)).

    The leading case in New Jersey with respect to sentencing

guidelines or principles in Motor Vehicle Code cases is Moran.

In Moran, supra, defendant Laura Moran represented herself and

was found guilty in a municipal court of reckless driving,

N.J.S.A. 39:4-96, as well as other motor vehicle offenses. 202
N.J. at 316-18.     The municipal court judge reviewed Moran’s

history of numerous motor vehicle infractions and suspended

Moran’s driving privileges for forty-five days pursuant to

N.J.S.A. 39:5-31.     Id. at 318.   This section “empowers the court

to suspend a defendant’s license.”       Ibid.   This sentence

enhancer applies when a defendant has been found guilty of a

                                    10
willful violation of certain offenses, including reckless

driving.   N.J.S.A. 39:5-31.

    Moran, represented by appointed counsel, appealed to the

Law Division.   Moran, supra, 202 N.J. at 318.   After a trial de

novo, the Law Division judge upheld Moran’s reckless driving

conviction and imposed the same sentence, finding that her

willful violation of the reckless driving statute, combined with

her past driving infractions, justified the license suspension.

Ibid.   On appeal, the Appellate Division affirmed.   Id. at 319.

    This Court granted Moran’s petition for certification,

vacated the forty-five-day period of license suspension, and

remanded to the municipal court for resentencing.     Id. at 330.

The Court rejected a constitutional challenge to the sentencing-

enhancer provision, N.J.S.A. 39:5-31, by rejecting defendant’s

claim that she was not given “fair notice” of a potential

license suspension for reckless driving.    Id. at 320.

    The Court directed that the sentencing court consider seven

factors in determining a new sentence.     Id. at 328-29.   These

factors are as follows:

           [1] the nature and circumstances of the
           defendant’s conduct, including whether the
           conduct posed a high risk of danger to the
           public or caused physical harm or property
           damage;

           [2]   the    defendant’s   driving  record,
           including the defendant’s age and length of
           time as a licensed driver, and the number,

                                11
          seriousness,    and   frequency    of    prior
          infractions;

          [3] whether the defendant was infraction-
          free for a substantial period before the
          most recent violation or whether the nature
          and extent of the defendant’s driving record
          indicates that there is a substantial risk
          that   he  or   she   will  commit   another
          violation;

          [4] whether the character and attitude of
          the defendant indicate that he or she is
          likely   or  unlikely  to  commit  another
          violation;

          [5] whether the defendant’s conduct was the
          result of circumstances unlikely to recur;

          [6] whether a license suspension would cause
          excessive hardship to the defendant and/or
          depend[e]nts; and

          [7] the need for personal deterrence.

          [Ibid.]

The Court also held that “[a]ny other relevant factor clearly

identified by the court” may also be considered.   Id. at 329.

Thus, Moran allows the flexibility of a case-specific factor.

    In addition, the Court explained that the analysis need not

be based on the quantity of the factors identified in any given

case, but instead on the weight each factor or factors is given.

Ibid.   Also, the sentencing courts are required to articulate

their reasoning when imposing a license suspension so as to

“enhance appellate review and . . . further safeguard against

arbitrariness in sentencing.”   Id. at 329-30.


                                12
    By outlining the above framework in Moran, the Court

implicitly rejected that part of the Appellate Division’s

decision in Moran that suggested utilizing the Criminal Code

sentencing factors in order to determine the imposition or

length of suspension.

                                V.

    As we did in Moran, in deciding this appeal, we exercise

our supervisory function in order to provide guidance for the

municipal courts and Law Division judges in fashioning a

sentence for those convicted of careless driving.     N.J. Const.

art. VI, § 2, ¶ 3.

    We are mindful that this case differs from Moran in two

respects.   First, this is a careless driving case.    Therefore,

the N.J.S.A. 39:5-31 sentencing enhancer for a willful violation

of reckless driving does not apply.   Second, here defendant

challenges a custodial sentence, not a license suspension.     The

holding in Moran introduced the concept of using certain

enumerated factors or principles when imposing a consequence of

magnitude in a motor vehicle conviction case.     We conclude that

holding should be extended to include sentencing for careless

driving, which carries a potential custodial term.     As a result,

municipal court and Law Division judges should consider the

factors outlined in Moran when they decide whether to impose a

license suspension and/or a custodial sentence.     Consistent with

                                13
our reasoning in Moran rejecting the suggestion that the

Criminal Code sentencing factors are appropriate in determining

whether or not to impose a period of suspension, we hold that

the Criminal Code sentencing factors per se are not to be used

in determining whether or not a custodial term should be imposed

for a careless driving conviction.

    Sentencing guidance is needed when the range of sentencing

options varies from a fine to a ninety-day county jail term.

All careless driving situations are not the same, even if each

offense meets the same statutory elements.   On a “scale of

opprobriousness,” some offenses will weigh in at the highest end

of the scale, while others do not.   State v. Jefimowicz, 230
N.J. Super. 42, 53 (App. Div. 1989), aff’d in part, rev’d in

part, 119 N.J. 152 (1990).   Therefore, in order to promote the

goals of predictability and elimination of disparity, we

conclude that the Moran factors should be used to guide

sentencing decisions in careless driving convictions.

    We also conclude that the Criminal Code sentencing factors,

N.J.S.A. 2C:44-1(a)(1) to (b)(13), should not be used as

guidance in sentencing decisions for careless driving

convictions.   Careless driving is not a crime but rather a petty

offense.   Palma, supra, 426 N.J. Super. at 517 (citing State v.

Hammond, 118 N.J. 306, 311-12 (1990)).



                                14
    It is clear from the existing case law that the Legislature

and this Court have expressed an intent to keep motor vehicle

violations separate and apart from criminal convictions.      This

Court has so stated this intent in the context of DUI

convictions.   See, e.g., State v. Schreiber, 122 N.J. 579, 584-

85 (1991) (concluding that a violation of the DUI statute is not

a “crime” because motor vehicle violations are not “criminal”

offenses but merely petty offenses).    That same analysis applies

to careless driving, reckless driving, and other Title 39

convictions that carry the potential for a custodial sentence.

    With respect to what other information the sentencing judge

should consider in fashioning a sentence, we note that “[i]n

sentencing, our trial courts consider all relevant information,

including hearsay, unrestrained by the rules of evidence.”

Natale, supra, 184 N.J. at 486 (citing Davis, supra, 96 N.J. at

619-20).   “The whole person concept authorizes the sentencing

court to comprehend in its deliberations a wide range of

information that might otherwise be excluded by evidentiary

norms.”    State v. Humphreys, 89 N.J. 4, 14 (1982) (citing State

v. Green, 62 N.J. 547, 566 (1973)).    However, “[a]ny such

information must come before the court in the due course of its

proceedings and the sentencing court should take care to prevent

extraneous material from seeping into the process, even if a

matter of personal knowledge.”   Ibid. (emphasis added) (citing

                                 15
State v. Gattling, 95 N.J. Super. 103, 111 (App. Div.), certif.

denied, 50 N.J. 91 (1967)).

                               VI.

    The judgment of the Appellate Division is affirmed as

modified and the matter is remanded to the municipal court for

proceedings in accordance with this opinion.

     CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA; ALBIN, PATTERSON,
and FERNANDEZ-VINA join in JUDGE RODRÍGUEZ’s opinion. JUDGE
CUFF (temporarily assigned) did not participate.




                               16
               SUPREME COURT OF NEW JERSEY

NO.    A-41                                     SEPTEMBER TERM 2012

ON CERTIFICATION TO             Appellate Division, Superior Court




STATE OF NEW JERSEY,

      Plaintiff-Appellant,

              v.

DIANA M. PALMA,

      Defendant-Respondent.




DECIDED                      September 30, 2014
                Chief Justice Rabner                             PRESIDING
OPINION BY                   Judge Rodríguez
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY


CHECKLIST                         AFFIRM/REMAND
CHIEF JUSTICE RABNER                         X
JUSTICE LaVECCHIA                            X
JUSTICE ALBIN                                X
JUSTICE PATTERSON                            X
JUSTICE FERNANDEZ-VINA                       X
JUDGE RODRÍGUEZ (t/a)                        X
JUDGE CUFF (t/a)                  ------------------------   --------------------
TOTALS                                       6




                                                       1